                       Case 1:18-cv-11657-ER Document 75 Filed 03/29/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


Christa McAuliffe Intermediate School PTO, Inc., et a              )
                             Plaintiff                             )
                                v.                                 )      Case No.   18-cv-11657
                     Bill de Blasio, et al.                        )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All proposed Defendant-Intervenors                                                                                   .


Date:          03/28/2019                                                               /s/ Jennesa Calvo-Friedman
                                                                                             Attorney’s signature


                                                                                         Jennesa Calvo-Friedman
                                                                                         Printed name and bar number
                                                                               American Civil Liberties Union Foundation
                                                                                       125 Broad Street, Fl 18
                                                                                        New York, NY 10004

                                                                                                   Address

                                                                                         jcalvo-friedman@aclu.org
                                                                                               E-mail address

                                                                                              (646) 885-8347
                                                                                              Telephone number

                                                                                              (212) 549-2654
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
